In an action for dental malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County, dated July 31, 1979, which denied his motion to dismiss the complaint and directed him to accept service of the complaint previously rejected. Order reversed, on the law, with $50 costs and disbursements, and motion to dismiss granted. Plaintiff has failed to demonstrate any excuse for delay in serving a complaint and has also failed to submit an adequate affidavit of merits. Under these circumstances, denial of defendant’s motion was an abuse of discretion (see Verre v Rosas, 63 AD2d 1001, affd 47 NY2d 795). Mangano, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.